ORDER
PER CURIAM.
Michael C. Hilbert, James D. Crews, and Melinda Crews (“Defendants”), appeal from the trial court’s entry of a default judgment in favor of St. Louis Bank. The Defendants contend the trial court erred in failing to set aside the default judgments against them on the fraud count.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. An opinion would have no precedential value nor serve any jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order pursuant to Rule 84.16(b).